                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


STEVEN MARK RILEY,

               Petitioner,

vs.                                     Case No. 3:17-cv-1090-J-39JRK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner, Steven Mark Riley, challenges his state court

(Duval County) conviction for robbery with a weapon through a

Petition for Writ of Habeas Corpus (Petition) (Doc. 1) pursuant to

28 U.S.C. ' 2254.1     Respondents filed an Answer in Response to

Order to Show Cause (Response) (Doc. 13).2        Petitioner filed a




1 Petitioner mentions two other offenses, driving on a suspended
license and possession of cocaine, but he is obviously challenging
the robbery conviction in his grounds for relief. Petition at 1.
He pled guilty to the other two offenses.
2 The Court hereinafter refers to the exhibits in the Appendix
(Doc. 13) as "Ex." Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document
will be referenced.
Reply to Respondents' Answer in Response to Show Cause (Reply)

(Doc. 15).

                           II.    EVIDENTIARY HEARING

      Petitioner     has    the    burden      to     establish      a     need    for   an

evidentiary hearing.         See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).             In this case, the pertinent facts

are   fully    developed    in    this     record      or    the    record      otherwise

precludes      habeas    relief;    therefore,          the    Court       is     able   to

"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).                  Petitioner has not met

his burden as the record refutes the asserted factual allegations

or otherwise precludes habeas relief.                       Thus, the Court finds

Petitioner is not entitled to an evidentiary hearing.                           Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).

                                  III.    PETITION

      The     Petition   presents        three   grounds       for       habeas    relief;

however, Petitioner, in his Reply at 5, abandons grounds one and

three.      Therefore,     the    Petition       is   before       the    Court    on    the

remaining ground, ground two: the ineffective assistance of trial

                                           2
counsel for failure to object to the jury’s verdict finding

Petitioner guilty of robbery with a weapon because the verdict was

not supported by the evidence at trial.            Petition at 8.   On the

one hand, Petitioner states he did not exhaust this claim, but in

his more recent filing, the Reply, he contends he exhausted this

ground by presenting it in claim four of his amended Rule 3.850

motion.    Reply at 5.        He avers he completed the exhaustion

requirement by appealing the denial of the amended Rule 3.850

motion.   Id.

                        IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.

See 28 U.S.C. ' 2254.    This statute "imposes important limitations

on the power of federal courts to overturn the judgments of state

courts in criminal cases."       Shoop v. Hill, 139 S. Ct. 504, 506

(2019) (per curiam).    The AEDPA statute:        "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."      Id.       Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."          Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir.) (citing

Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam)),

cert. denied, 2019 WL 5150550 (2019).



                                      3
       Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to,     or     involved    an   unreasonable        application     of,     clearly

established Federal law, as determined by the Supreme Court of the

United States,' or (2) 'was based on an unreasonable determination

of the facts in light of the evidence presented in the State court

proceeding.' 28 U.S.C. ' 2254(d)."           Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).

       Thus, in order to obtain habeas relief, the state court

decision       must    unquestionably       conflict    with      Supreme     Court

precedent.       Harrington v. Richter, 562 U.S. 86, 102 (2011).                  If

some    fair-minded       jurists   could   agree    with   the    lower    court's

decision, habeas relief must be denied.              Meders, 911 F.3d at 1351.

As noted in Richter, unless the petitioner shows the state court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.       Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

       In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."                Meders, 911 F.3d at

1349.        Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale       or    reasoning,    AEDPA   deference       is    due   "absent   a

                                        4
conspicuous misapplication of Supreme Court precedent."                        Id. at

1350 (citation and quotation marks omitted).

      Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. ' 2254(e)(1).               But, this presumption

of   correctness    applies   only    to       findings    of    fact,   not    mixed

determinations of law and fact.               Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

      Where   there   has   been    one       reasoned    state    court    judgment

rejecting     a   federal   claim    followed      by     an    unexplained     order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                          Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

      Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                         As

such, state-court judgments will not easily be set aside once the

                                          5
Court   employs   this     highly    deferential      standard      that   is

intentionally difficult to meet.          See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility   fairminded   jurists       could   disagree   that   the   state

court's decision conflicts" with Supreme Court precedent.            Id.    In

sum, application of the standard set forth in 28 U.S.C. ' 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.       Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                            V.    GROUND TWO

     Petitioner raises a claim of ineffective assistance of trial

counsel.   To prevail on his Sixth Amendment claim, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).           See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either component).



                                     6
     In order to obtain habeas relief, a counsel's errors must be

so great that they adversely affect the defense.              In order to

satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."         Strickland, 466 U.S. at 694.

     The standard created by Strickland is a highly deferential

standard,    requiring   a   most    deferential    review   of   counsel's

decisions.     Richter, 562 U.S. at 105.           Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.           Nance, 922 F.3d

at 1303.     Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

     Petitioner      asserts    his       counsel’s    performance     was

constitutionally deficient.          Petition at 8.      He claims trial

counsel was constitutionally ineffective for failure to object to

the jury verdict finding Petitioner guilty of robbery with a weapon



                                      7
because the verdict was not supported by the evidence at trial.

Id.

       Respondents contend this claim was not properly raised in the

trial court and is unexhausted.              Response at 20.       Additionally,

Respondents assert Petitioner has not shown cause for his failure

to    raise   the   claim    and    prejudice    resulting    therefrom.        Id.

Petitioner      counters     this    assertion    by    stating    he   adequately

exhausted his claim by presenting it in claim four of his amended

Rule 3.850 motion.          The Court is convinced Petitioner adequately

exhausted his claim of ineffective assistance of counsel raised in

ground two of the Petition by filing the amended Rule 3.850 motion

in the state court system and by appealing the denial of that

motion.

       The    record   demonstrates      the    following.        Petitioner    was

originally      charged     by     information    with    armed    robbery     with

possession of a firearm.            Ex. A at 11.       After trial by jury, the

jury returned a verdict finding Petitioner guilty of robbery with

a weapon, a lesser-included offense.               Id. at 49.      In claim 4 of

the amended Rule 3.850 motion, Petitioner raised the following

claim: “Mr. Riley’s guilty verdict was constitutionally unreliable

in violation of the Sixth, Eighth and Fourteenth Amendments,

because the trial court erroneously instructed Mr. Riley’s jury on

the presence of a ‘weapon’.           The jury rendered a verdict that was


                                         8
not consistent with the facts available from the trial of this

matter.”   Ex. L. at 33.     More specifically, Petitioner explains

that his counsel failed to object to the form of the verdict and

the evidence did not support a conviction for robbery with a

weapon:

           The form of the verdict in this case was
           critically important and the failure of
           defense counsel to produce the correct
           verdict, or at the least to protect the record
           on appeal for any objections to a correct
           verdict rises to ineffective assistance of
           counsel. During the entire life of this case,
           both pre-trial and trial, the only “weapon”
           that was recognized was the firearm alleged to
           exist by the victim. Ms. Barreras. To allow
           a verdict that includes an undefined “weapon”
           as being included in the jury’s deliberations
           is fundamental error because it is not based
           on the trial evidence. By removing the option
           of the “weapon”, the jury would have had fewer
           options to consider. It is obvious that the
           jury rejected the State’s claim that the
           Defendant had a firearm because they found the
           Defendant guilty of a lesser included offense,
           that of possession [of] a “weapon”. But the
           trial testimony and record was devoid of any
           weapon other than a firearm. [R 049-050.]

Ex. L at 33.

      The state responded and set forth the two-pronged Strickland

standard before addressing the grounds for relief.         Id. at 62-64.

The trial court denied the amended Rule 3.850 motion, attaching

and   incorporating   by   reference   the    exhibits   and   transcripts

referenced in the state’s response.          Id. at 182-303.    Petitioner



                                   9
appealed the denial of his amended Rule 3.850 motion raising the

claim that the form of the verdict was fundamental error and

defense counsel’s failure to object to the form of the verdict was

harmful error as ineffective assistance of counsel.           Ex. M at ii,

31-34.     The First District Court of Appeal (1st DCA) per curiam

affirmed the denial of post-conviction relief without explanation.

Ex. P.   The mandate issued on September 6, 2017.       Id.

     Of note, in claim 1(e) of the amended Rule 3.850 motion,

Petitioner asserted counsel failed to object to the form of verdict

as well.     Ex. L at 27.    The state, in its response, argued that

the state is entitled to demand a jury instruction on lesser

included crimes, and the evidence included the victim’s testimony

that Petitioner used a gun, or something, during the robbery.           Id.

at 73.      The state averred that an objection would have been

meritless.      Id.   at   74.   Furthermore,   the   state    argued   the

instruction benefitted Petitioner as it allowed the jury to use

its inherent power to pardon Petitioner of a higher crime.              Id.

(citing Sanders v. State, 946 So. 2d 953, 957 (Fla. 2006)).             The

state concluded, “the Defendant has failed to demonstrate either

a legal deficiency, or prejudice to himself, in his attorney’s

failure to object to a necessary lesser-included crime on the

verdict form that was supported by the evidence.”        Ex. L at 74.




                                   10
      Petitioner appealed the denial of this ground.        Ex. M at 17-

21.   Again, the state argued the charged lesser included offenses

benefitted Petitioner as the jury could exercise its pardon power.

Id. at 19-20.     The 1st DCA affirmed without comment.      Ex. P.

      The 1st DCA’s affirmance of the decision of the trial court

denying the amended Rule 3.850 motion is an adjudication on the

merits entitled to AEDPA deference.          Therefore, the Court will

employ the “look through” presumption.            The Court will “look

through” the unexplained 1st DCA’s decision to the last related

state court decision (the trial court’s decision denying post-

conviction relief) and will presume the unexplained 1st DCA’s

decision adopted the same reasoning as the trial court.         Wilson.

      In   this   regard,   the   state   appropriately   referenced   the

Strickland standard in its response to the amended Rule 3.850

motion.    The Court is convinced that fair-minded jurists could

agree with the trial court’s decision.          Thus, the trial court’s

ruling affirmed by the 1st DCA is entitled to deference.               The

decision is not inconsistent with Supreme Court precedent, and the

state court’s adjudication of this claim is not contrary to or an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.       Petitioner is not entitled to relief

on ground two.




                                     11
     Petitioner   has   failed   to    overcome   the   presumption    that

counsel’s performance fell within the wide range of reasonably

professional assistance.    The record shows the victim testified:

                He stopped hard. He did like this with
           his hands (demonstrating).  I thought he is
           going to give me my bag, but I notice he had
           something in his hand. He had something in
           his hand, and it was a gun or something, and
           he put it right here, and he said in my ear,
           Bitch, get out of my way.

Ex. C at 33 (emphasis added).         Thereafter, the victim testified

she knew it was a gun, a black gun.       Id. at 34.

     The victim said she had bruising to her head, as depicted in

photographs taken shortly after the incident.           Id. at 39.    Susan

Tyler testified the victim demonstrated being hit on her head with

a pistol, making her hand like a pistol and patting her head.3 Id.

at 77.   Ms. Tyler said the victim was bleeding profusely from her

head.    Id. at 79.   The state cross-examined Petitioner about the

bruise behind the victim’s ear and how it came about.         Id. at 128.

Petitioner denied hitting the victim.       Id.

     Defense counsel made a motion for a judgment of acquittal.

Id. at 96.    The court denied the motion finding the state proved

a prima facie case.      Id. at 98.       Defense counsel renewed the




3 Ms. Maria Irene Barreras, the victim, was speaking in Spanish at
the scene.     Ex. C at 77.      At trial, Ms. Barreras had an
interpreter. Id. at 28.

                                  12
motion for judgment of acquittal.          Id. at 134-35. The court denied

the renewed motion.     Id. at 135-36.

     Defense counsel did not object to the inclusion of the lesser

included offense of robbery with a weapon.             Id. at 139.     She did

request the addition of the lesser offense of robbery by sudden

snatching, which the court agreed to include in the instructions.

Id. at 137-39.       The verdict form included armed robbery with a

firearm,   robbery    with   a   weapon,    robbery,    robbery   by    sudden

snatching with or without a firearm, petit theft, and not guilty.

Ex. A at 49-50.

     Defense counsel filed a motion for new trial, arguing the

trial court erred in denying the motion for judgment of acquittal

and the verdict was contrary to the weight of the evidence and to

the law.   Ex. A at 51-52.       The trial court denied the motion.        Id.

at 58.

     Notably, the crime of robbery with a weapon “is the next

immediate lesser-included offense of robbery with a firearm.”

Davis v. State, 235 So. 3d 320, 321 (Fla. 2018).              A weapon “is

defined to mean any object that could be used to cause death or

inflict serious bodily harm.”        Ex. C at 187.       See Davis, 235 So.

3d at 321 (referencing Fla. Std. Jury Instr. (Crim) 15.1 Robbery).

     In this case, the jury found Petitioner guilty of robbery

with a weapon.    The record includes competent evidence supporting


                                      13
the   jury’s   verdict,   with    evidence   presented   to   sustain   the

conviction for robbery with a weapon.         Of import, the jury could

have exercised its pardon power by convicting Petitioner of the

lesser-included offense.         This pardon power allows the jury to

acquit a defendant of the greater offense while convicting him of

a lesser offense, even though the evidence supports both crimes.

Sanders v. State, 946 So. 2d 953, 957 (Fla. 2006) (recognizing

that failure to instruct on the next immediate lesser included

offense (one step removed from the charged offense) constitutes

reversible error) (citation and quotation omitted).           The jury may

choose to show mercy or leniency and elect not to convict the

defendant of the charged offense, even though the evidence supports

the greater offense.      “The jury pardon checks the severity of the

consequences.”4   Id.



4 If Petitioner had been convicted or robbery with a firearm, he
apparently would have faced the possibility of punishment of
imprisonment for a term of years not exceeding life imprisonment.
§ 812.13(2)(a), Fla. Stat. See Burgess v. McNeil, 357 F. App’x
206, 207 (11th Cir. 2009) (per curiam) (noting the Florida robbery
statute defines three crimes, two of which are first-degree
felonies, and one of the first-degree felonies is punishable by
life imprisonment), cert. denied, 562 U.S. 848 (2010); Dotel v.
State, 175 So. 3d 830, 832 (Fla. 4th DCA 2015) (robbery with a
firearm carries “a maximum sentence of life”).     The jury found
Petitioner guilty of a first degree felony, but the offense of
robbery with a weapon was punishable by up to thirty years in
prison. Ex. A at 124. Although the state asked for the maximum
sentence, the trial court sentenced Petitioner to eighteen years
in prison. Id. at 132.


                                     14
     Petitioner has also failed to demonstrate prejudice.           Either

the jury was convinced Petitioner did not possess a firearm during

the robbery, but he possessed a different weapon, or the jury

believed Petitioner possessed a firearm during the offense but

exercised its pardon power and found Petitioner guilty of the

lesser-included offense.      Again, the victim testified Petitioner

had something in his hand, “and it was a gun or something[.]” Ex.

C at 33.

     Although Petitioner may be dissatisfied with the outcome of

the sentencing proceeding, the record demonstrates he went to trial

to convince the jury he did not have a firearm.         He was successful

in this regard and avoided the conviction of armed robbery with a

firearm.    Thereafter, he told the court that he was “100 percent”

satisfied with the legal services of defense counsel.             Ex. D at

227-28.     Petitioner has neither shown deficient performance nor

prejudice    under   the   Strickland   standard   of   review.      Thus,

Petitioner is not entitled to habeas relief on ground two of the

Petition.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.     The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.     This action is DISMISSED WITH PREJUDICE.


                                   15
     3.        The Clerk shall enter judgment accordingly and close

this case.

     4.        If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.      5   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal    as    a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 15th day of

November, 2019.




5 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                          16
sa 11/14
c:
Steven Mark Riley
Counsel of Record




                    17
